DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-11, 13-19, 22-26 of U.S. Patent No. 10,848,798 B2.

As to claim 15, of the instant application, claims 1 and 3 of U.S. Patent No. 10,848,798 disclose every limitation except “generating service layer signaling (SLS) information providing session description information for at least one transport session carrying the service data”.
In an analogous art, Deshpande discloses a system and method for generating and transmitting service data which will generate service list table (SLT) information (Fig. 19-24, paragraph 264, 270-271) and generate service layer signaling (SLS) information providing session description information for at least one transport session carrying the service data (paragraph 263, 265, 327-328) so as to provide signaling information for discovery and acquisition of ATSC services and their content components (paragraph 263).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. 10,848,798 to include generating service layer signaling (SLS) information providing session description information for at least one transport session carrying the service data, as taught in combination with Deshpande, for the typical benefit of providing signaling information for discovery and acquisition of ATSC services and their content components.


Claim 17, of the instant application, corresponds to claim 5 of U.S. Patent No. 10,848,798.

As to claim 18, of the instant application, claims 6 and 8 of U.S. Patent No. 10,848,798 disclose every limitation except “processing service layer signaling (SLS) information providing session description information for at least one transport session carrying the service data”.
In an analogous art, Deshpande discloses a system and method for generating and transmitting service data which will generate service list table (SLT) information (Fig. 19-24, paragraph 264, 270-271) and generate service layer signaling (SLS) information providing session description information for at least one transport session carrying the service data (paragraph 263, 265, 327-328) so as to provide signaling information for discovery and acquisition of ATSC services and their content components (paragraph 263).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. 10,848,798 to include processing service layer signaling (SLS) information providing session description information for at least one transport session carrying the service data, as taught in combination with Deshpande, for the typical benefit of providing signaling information for discovery and acquisition of ATSC services and their content components.

Claim 19, of the instant application, corresponds to claim 9 of U.S. Patent No. 10,848,798.
Claim 20, of the instant application, corresponds to claim 10 of U.S. Patent No. 10,848,798.

As to claim 21, of the instant application, claims 11 and 14 of U.S. Patent No. 10,848,798 disclose every limitation except “service layer signaling (SLS) information providing session description information for at least one transport session carrying the service data”.
In an analogous art, Deshpande discloses a system and method for transmitting and receiving service data which will generate service list table (SLT) information (Fig. 19-24, paragraph 264, 270-271) and generate service layer signaling (SLS) information providing session description information for at least one transport session carrying the service data (paragraph 263, 265, 327-328) so as to provide signaling information for discovery and acquisition of ATSC services and their content components (paragraph 263).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. 10,848,798 to include service layer signaling (SLS) information providing session description information for at least one transport session carrying the service data, as taught in combination with Deshpande, for the typical benefit of providing signaling information for discovery and acquisition of ATSC services and their content components.

Claim 22, of the instant application, corresponds to claim 13 of U.S. Patent No. 10,848,798.
Claim 23, of the instant application, corresponds to claim 15 of U.S. Patent No. 10,848,798.
Claim 24, of the instant application, corresponds to claim 16 of U.S. Patent No. 10,848,798.
Claim 25, of the instant application, corresponds to claim 17 of U.S. Patent No. 10,848,798.
Claim 26, of the instant application, corresponds to claim 18 of U.S. Patent No. 10,848,798.

As to claim 27, of the instant application, claims 19 and 22 of U.S. Patent No. 10,848,798 disclose every limitation except “receiving service layer signaling (SLS) information providing session description information for at least one transport session carrying the service data”.
In an analogous art, Deshpande discloses a system and method for transmitting and receiving service data which will generate service list table (SLT) information (Fig. 19-24, paragraph 264, 270-271) and generate service layer signaling (SLS) information providing session description information for at least one transport session carrying the service data (paragraph 263, 265, 327-328) so as to provide signaling information for discovery and acquisition of ATSC services and their content components (paragraph 263).


Claim 28, of the instant application, corresponds to claim 21 of U.S. Patent No. 10,848,798.
Claim 29, of the instant application, corresponds to claim 23 of U.S. Patent No. 10,848,798.
Claim 30, of the instant application, corresponds to claim 24 of U.S. Patent No. 10,848,798.
Claim 31, of the instant application, corresponds to claim 25 of U.S. Patent No. 10,848,798.
Claim 32, of the instant application, corresponds to claim 26 of U.S. Patent No. 10,848,798.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James R Sheleheda/           Primary Examiner, Art Unit 2424